Name: Commission Regulation (EEC) No 583/90 of 7 March 1990 correcting Regulation (EEC) No 1785/89 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/32 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 583/90 of 7 March 1990 correcting Regulation (EEC) No 1785/89 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application the United Kingdom ; whereas the Regulation in question should therefore be amended for the period under consi ­ deration, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3672/89 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts applicable from 26 to 30 June 1989 were adjusted by Commission Regulation (EEC) No 1785/89 Q ; whereas a check revealed that an error had crept into Part 8 of Annex I to that Regulation with regard to the amounts to be deducted from the monetary compensatory amounts for HAS ADOPTED THIS REGULATION : Article 1 At the request of those concerned, the amounts to be deducted shown in Part 8 of Annex I to Regulation (EEC) No 1785/89 shall , for the period 26 to 30 June 1989, be those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7. 19S7, p; 1 . ( ¢') OJ No L 310, 21 . 11 . 1985, p. 4. (4) OJ No L 358 , 8 . 12 . 1989, p. 28. O OJ No L 179 , 26. 6 . 1989, p. 1 . 8 . 3 . 90 Official Journal of the European Communities No L 59/33 ANNEX l \ Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  Amounts to be deducted 0,146 0,309 0,494 0,664 0,973 1,447 2,217 2,217 3,070 3,070 3,947 3,947 4,825 4,825 5,702 0,146 51 xx 52xx 53xx 54xx 55xx 56xx 57Ox 571x 572x 573x 574x 575x 576x 577x 578x 59xx Amounts to be deducted 61 xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx 0,106 0,224 0,358 0,481 0,705 1,047 1,605 1,605 2,223 2,223 2,858 2,858 3,493 3,493 4,128 0,106